Citation Nr: 1414285	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-10 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected left ankle disability.

2.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for cervical spine disability.

3.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In May 2013, additional evidence, including the Veteran's Social Security Administration (SSA) records, was received by the Board.  As the Veteran has not submitted a waiver of local consideration of this evidence, a remand is required.  See 38 C.F.R. § 20.1304 (2013).  However, given the favorable action taken herein with regard to the claim of entitlement to service connection for right hip disability, as well as, the claims of whether new and material evidence has been submitted sufficient to reopen the claims of service connection for cervical and lumbar spine disabilities, the Board finds that the Veteran is not prejudiced by adjudication of these issues.

As will be discussed below, the underlying issues of entitlement to service connection for cervical and lumbar spine disabilities are further addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the currently diagnosed right hip disability has been caused by his service-connected left ankle disability.

2.  In an unappealed rating decision dated March 2005, the RO denied service connection for a cervical spine disability.

3.  In an unappealed rating decision dated December 2005, the RO denied service connection for a lumbar spine disability.

4.  Additional evidence received since the March 2005 and December 2005 rating decisions, and considered with the record as a whole, is neither cumulative nor redundant as to the issues of entitlement to service connection for cervical and lumbar spine disabilities, and it raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The Veteran's right hip disability is proximately due to his service-connected left ankle disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  The March 2005 rating decision, which denied service connection for a cervical spine disability, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  The December 2005 rating decision, which denied service connection for a lumbar spine disability, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

4.  The evidence received since the March 2005 and December 2005 rating decisions is new and material as to the issues of service connection for a cervical spine disability and a lumbar spine disability, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & West Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for a right hip disability, as well as, whether new and material evidence has been received sufficient to reopen the previously denied claims for service connection for a cervical spine disability and a lumbar spine disability, no further discussion of these VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).


II.  Right hip disability

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2013)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

The Veteran is service-connected for a left ankle disability.  A VA examination report dated February 2005 noted that the Veteran had degenerative joint disease (DJD) and arthritis of the extremity joints.  In July 2009 letter, Dr. B.W.C. reported that the Veteran "has now developed avascular necrosis in the right hip."  He then opined, "[t]his is as likely as not a result of the left lower extremity injury as he has put more weight on the right to compensate."

A VA treatment record dated July 2009 documented a diagnosis of acute synovitis of the right hip.

In a November 2009 letter, Dr. W.J.K. noted that the Veteran has been his patient for over thirty years.  Dr. W.J.K. stated that he had reviewed the Veteran's treatment records, including a vascular imaging test dated July 2009, which indicated evidence of synovitis of the right hip with probable diminished blood flow to the right femoral head.  Dr. W.J.K. then indicated that the Veteran's left ankle disability caused him to develop a limp and required the use of a Canadian crutch.  Dr. W.J.K. opined, "[t]his increased the wear and tear on the right hip causing the current condition."  He then concluded, "[i]t is therefore my opinion that within a reasonable degree of medical certainty, it is more probable than not that the condition affecting his right hip is secondary and was ultimately caused by the injuries to the left ankle."

The Veteran was afforded a VA examination in June 2010; the examiner noted that the Veteran had a diagnosis of avascular necrosis of the right femoral head.  He then stated, "after reviewing medical literature there is no mentioning that avascular necrosis is caused by shifting or bearing weight on affected hip due to a left ankle condition as Veteran alleges."  He concluded, "[i]t is my opinion that the diagnosed right hip condition is not caused by or the result of or etiologically related to or secondary to service-connected residuals [of] left ankle sprain, calcaneal spurs."  He opined, "[a]s reported on the medical literature the avascular necrosis is due to different diseases, risk factors and sometimes cause is unknown and is unrelated to shifting weight to the right leg while walking to protect the left ankle."

In a July 2010 statement, Dr. N.A.O.V. noted that the Veteran's "left ankle problem has caused him weight bearing problems that [have] affected his right hip due to wear and tear causing his avascular problem."
Thus, there is conflicting evidence of record concerning whether the Veteran's right hip disability is causally related to his service-connected left ankle disability.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board thoroughly reviewed the evidence of records and notes that the Veteran has submitted three medical opinions in support of his claim, including the November 2009 letter from Dr. W.J.K. who reviewed the Veteran's medical history and treatment records prior to rending his opinion.  Accordingly, the Board has weighed the probative evidence of record and finds that the evidence of record is at least in equipoise as to whether the right hip disability was caused by his service-connected left ankle disability.  The benefit-of-the-doubt rule is therefore for application as to this issue.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve the reasonable doubt in the Veteran's favor and find that the evidence supports the grant of service connection a right hip disability.  See 38 U.S.C.A. § 5107 (West 2002).

III.  Claims to reopen

By a March 1993 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a cervical spine disability.  The Veteran subsequently filed multiple claims to reopen his cervical spine claim.  Most recently, the Veteran's claim to reopen was denied in a March 2005 rating decision.  Notice of the denial was sent to the Veteran in March 2005.  The Veteran did not appeal that denial, and it consequently became final.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

The Veteran's claim of entitlement to service connection for a lumbar spine disability was denied in a December 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran was notified of the denial in a December 2005 letter.  The Veteran did not appeal the denial, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence of record at the time of the March 2005 and December 2005 rating decisions consisted of the service treatment records (STRs), VA treatment records, private treatment records, VA examination reports, and the Veteran's statements.  The STRs documented the Veteran's complaints of back pain in April 1976, May 1976, and July 1976.  Also a separate July 1976 STR documented the Veteran's complaint of cervical and posterior neck pain.  It was diagnosed as a viral problem.

Relevant evidence received since the March 2005 and December 2005 denials includes a July 2010 letter from Dr. N.A.O.V. who noted that the Veteran's in-service accident in which he injured his service-connected left ankle also caused injuries to his neck and back.  She opined, "[t]he kind of stress received on his back and neck due to direct trauma in his fall can put a lot of strain causing continuous spasm and inflammatory changes which in the long term can cause degenerative changes at column area besides any trauma that the fall may have caused directly."  She concluded, "[i]t is more probable than not that his neck [and] back...problems are related to his injury while at service."

Crucially, the July 2010 opinion from Dr. N.A.O.V. is "new," as it was not of record at the time of the last final denial and is also "material" because it suggests a nexus between the Veteran's cervical and lumbar spine disabilities and his service-connected left ankle disability.  As a result, the Board finds that the newly added evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claims of service connection for cervical and lumbar spine disabilities are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Service connection for degenerative changes of the right hip, with avascular necrosis of the right femoral head is allowed.

New and material evidence sufficient to reopen claims of service connection for cervical and lumbar spine disability has been received; to this extent, the appeal is allowed.


REMAND

With respect to the reopened claims of entitlement to service connection for disabilities of the cervical and lumbar spine, the Veteran asserts that his disabilities were incurred during his military service.  See the Veteran's NOD dated August 2010.  He has alternatively asserted that his lumbar spine disability has been caused or aggravated by his service-connected left ankle disability.  See the Veteran's claim dated June 2005.

As noted above, additional evidence, including the Veteran's SSA records, was recently associated with the Veteran's Virtual VA claims file.  The law requires that without a written waiver of initial RO review, the Board must remand the claim for the RO to first consider that evidence.  38 C.F.R. § 20.1304(c).  As the claims file does not contain a waiver of this evidence, these claims must be remanded.

Additionally, the Veteran was afforded a VA examination in May 2013 which addressed his claimed cervical spine disability.  The examiner reviewed the claims file including the Veteran's service and post service treatment records.  He concluded, "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained, "[t]he cervical spondylosis is less likely to be secondary to the military service due to he was in military service just six months (January 7, 1991 to June 28, 1991) not enough time to appear the bony changes that was found in September 1991."  He continued, "[t]he cervical muscle spasms are less likely to be related to military service due there is no evidence [of] the cervical injury, the use of cervical collar or recurrent pain after the job related injury.  Therefore, the cervical myositis is less likely to be related to the military service."

Critically, although the examiner noted the September 1991 x-ray, which documented degenerative changes of the cervical spine including narrowing of the C6-C7 intervertebral disc space and early anterior spurs at the C5-C6 vertebral bodies, the significance of these findings, if any, was not explained.  In particular, the examiner failed to explain if these findings were demonstrative of degenerative arthritis that developed during the Veteran's active duty service from January 1991 to June 1991, or pre-existed this period of service.

With respect to the lumbar spine disability, the Veteran was afforded a VA examination in May 2013 which addressed his claimed lumbar spine disability.  The examiner diagnosed the Veteran with thoraco-lumbar degenerative joint disease (DJD) and muscle spasms.  As to the question of medical nexus, the examiner concluded that "[t]he claimed condition was less likely than not (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided a detailed rationale to support his conclusion.  Critically, however, the examiner did not provide a conclusion regarding the question of whether the Veteran's currently diagnosed lumbar spine disability was caused or aggravated by his service-connected left ankle disability.

As such, these claims present certain medical questions that cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board therefore concludes that an additional VA medical opinion is necessary to address the outstanding questions of medical nexus with respect to the cervical and lumbar spine claims.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for disabilities of the cervical and lumbar spine that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility since June 2010.  All such available documents should be associated with the claims file.

2.  Then, refer the VA claims file to an examiner with appropriate expertise in order to address the Veteran's cervical and lumbar spine disabilities.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety including the recently obtained VA treatment records.

The examiner should provide an opinion as to whether the evidence of record clearly shows that the Veteran's cervical spine disability, pre-existed his second period of active duty military service (January 1991 to June 1991).  If the answer to this question is affirmative, the examiner should then provide an opinion as to whether the pre-existing cervical spine clearly did not undergo a worsening beyond its natural progression during this service.  If the examiner now finds that the Veteran's cervical spine disability did not pre-exist his second period of active duty military service, he/she should provide an opinion as to whether the currently diagnosed cervical spine disability had its onset during military service or is causally related to such service.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current lumbar spine disability had its clinical onset during the Veteran's active duty or is otherwise related to such service.  The examiner should also address whether it is at least as likely as not (i.e., at least a 50 percent probability) that the lumbar spine disability was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities to include by his service-connected left ankle disability.

A rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  Then, readjudicate the issues of service connection for a cervical spine disability and a lumbar spine disability, to include as secondary to the service-connected left ankle disability.  If a benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


